Citation Nr: 1234303	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  09-40 192	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to October 21, 2009, and as 70 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to June 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which, in pertinent part, denied service connection for carpal tunnel of the right hand and granted service connection for PTSD, with an initial 30 percent disability rating assigned, effective June 2, 2007. 

In September 2008, the RO granted an increased initial rating of 50 percent, effective June 2, 2007. In March 2010, the RO granted an increased initial rating of 70 percent, effective October 21, 2009.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher initial rating for PTSD remains within the Board's jurisdiction.

The Veteran provided testimony during a videoconference hearing before the undersigned Acting Veterans Law Judge in April 2011.  A transcript is of record.

In June 2011, the Board remanded the issues under appeal for additional development.  Following that development, in June 2012, the RO issued a rating decision granting service connection for carpal tunnel of the right hand.  This issue, therefore, was granted in full, and is no longer within the Board's jurisdiction.



FINDINGS OF FACT

In September 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, via his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant signed a statement following the grant of his right carpal tunnel claim, which indicated his satisfaction and which indicated that he wishes to withdraw any remaining issues on appeal.  The Veteran's representative submitted this communication to the Appeals Management Center in August 2012, and it was received by the Board in September 2012.  Thus, the Veteran, by way of his representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal of entitlement to a higher initial rating for PTSD, rated as 50 percent disabling prior to October 21, 2009, and as 70 percent disabling thereafter, is dismissed.



		
MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


